STRINGER, Judge.
Melvin Walker challenges the denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Walker alleges that his trial counsel was ineffective due to his failure to correctly inform Walker of the possible sentence he faced when he decided to reject the State’s plea offer. Because Walker expressly waived this issue at his sentencing hearing in return for a ten-year habitual felony offender sentence, we affirm.
Affirmed.
FULMER, A.C.J., and WHATLEY, J., Concur.